Citation Nr: 1627182	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  06-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the RO in Boston, Massachusetts.

In October 2006, the Veteran presented sworn testimony during a Travel Board hearing in Boston, Massachusetts.  A transcript of the hearing has been associated with the Veteran's claims file.  

The VLJ who held the October 2006 Travel Board hearing is no longer employed at the Board.  In January 2016, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2015).  He responded later that month that he did not want to attend another hearing before the Board.

The Board remanded this claim most recently in June 2012.  At that time, the Agency of Original Jurisdiction (AOJ) was directed to adjudicate the Veteran's claim that there was clear and unmistakable error (CUE) in the August 1957 rating decision that initially denied service connection for an anxiety reaction.  The AOJ denied the Veteran's CUE claim in a June 2012 rating decision.  The Veteran filed a notice of disagreement in July 2012, but did not file a VA Form 9 or otherwise attempt to perfect the appeal, following the March 2014 statement of the case.  Moreover, the AOJ took no actions which can be construed as waiving the filing of a substantive appeal and closed out the appeal in the Veterans Appeals Control and Locator System (VACOLS).  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In a Post-Remand Brief dated May 2016, the Veteran's representative provided argument on the CUE claim.  However, the Board declines jurisdiction due to the absence of a timely filed substantive appeal.


FINDINGS OF FACT

1.  The RO declined to reopen a previously denied claim of service connection for an anxiety reaction in November 1963 on the basis that there was no new and material evidence showing an inservice psychiatric diagnosis or treatment or otherwise linking the Veteran's current psychiatric disability to military service; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the November 1963 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran's acquired psychiatric disorder is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The November 1963 rating decision declining to reopen the previously denied claim of service connection for an anxiety reaction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  An acquired psychiatric disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petition to reopen and underlying service connection claim are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for anxiety reaction was initially denied in an August 1957 rating decision.  The RO determined that there was no evidence of a psychiatric disorder in service or that any current psychiatric disorder was related to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  A subsequent petition to reopen this claim was denied in November 1963 on the basis that there was no new and material evidence to support a grant of service connection.  Again the Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The November 1963 rating decision is the last final prior denial of this claim.

Subsequent to the November 1963 rating decision, the Veteran submitted positive nexus opinions from his private therapist and VA psychologist, indicating that his current psychiatric disorder began in service.  This is consistent with several VA treatment records linking his current psychiatric disorder back to his military service.  These opinions and treatment records satisfy the low threshold requirement for new and material evidence and the psychiatric claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection.  The Veteran's treating mental health professionals consistently cite his long history of psychiatric symptoms dating back to military service.  Further, the fact that he first filed his claim for service connection for a psychiatric disability essentially upon discharge and was diagnosed with an anxiety reaction within months of discharge supports his claim of inservice onset.  See VA examination report, June 1957.

The Board notes that this claim could be remanded for a VA opinion on whether the Veteran's current psychiatric disability was caused or aggravated by his military service.  However, as the private opinions are sufficient and there are no negative opinions to contradict this evidence, the Board finds that remand for a VA examination and opinion is not necessary and would only further delay the Veteran's claim.  

Accordingly, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current psychiatric disorder is related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an anxiety reaction has been received, the application to reopen is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or anxiety, is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


